Citation Nr: 1105707	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-04 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1966.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Roanoke, Virginia, 
that denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran initially requested a Board hearing at the Board's 
Central Offices in Washington, DC, which was duly scheduled.  
After repeat cancellations and rescheduling, the Veteran, via a 
January 2011 letter from his representative, now requests a Board 
hearing at the local RO via video teleconference.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a hearing via video 
teleconference as requested before a Veterans 
Law Judge at the earliest available 
opportunity, in accordance with applicable 
procedures.  The RO shall notify the Veteran 
of the date and time thereof.  If he wishes 
to withdraw the request for the hearing he 
must do so in a written document submitted to 
the RO. 

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 


matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


